Decree of the Surrogate’s Court, Queens County, modified on the law by substituting for the sum of $430, in the second decretal paragraph the sum of $285; by substituting for the sum of $228.38 in the third decretal paragraph the sum of $83.38; and by substituting for the sum of $1,218.50 in the 9th subdivision of the fourth decretal paragraph the sum of $1,508.50. As so modified, the decree, insofar as appealed from, is unanimously affirmed, without costs, and the matter is remitted to the Surrogate’s Court for the entry of a decree accordingly. The order of modification on the prior appeal to this court (266 App. Div. 799) having made no direction for the award of costs in the Surrogate’s Court, it was improper to award costs to the respondents for services rendered prior to the appeal. Present— Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.